Citation Nr: 0631493	
Decision Date: 10/10/06    Archive Date: 10/16/06

DOCKET NO.  04-11 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
lumbar spine disorder, including spondylolysis.

2.  Entitlement to service connection for a lumbar spine 
disorder, including spondylolysis.

3.  Entitlement to an increased rating in excess of 30 
percent for a major depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1987 to March 
1997 with ten years and four months of prior active service.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from December 2002 and June 2004 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has 
been submitted, it is bound by a statutory mandate not to 
consider the merits of the case.  Barnett v. Brown, 8 Vet. 
App. 1, 4 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see 
also McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).


FINDINGS OF FACT

1.  In a July 1998 rating decision, the RO denied the 
appellant's claim for entitlement to service connection for 
a lumbar spine disorder.  The veteran was notified of the 
decision and of his appellate rights; however, he did not 
appeal the decision.  

2.  Evidence added to the record since the July 1998 rating 
decision is new evidence that, by itself or when considered 
with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the appellant's 
claim for service connection for a lumbar spine disorder, 
including spondylolysis.

3.  There is competent medical evidence linking the 
veteran's lumbar spine disorder, including spondylolysis to 
military service.

4.  The veteran's major depressive disorder is not 
manifested by occupational and social impairment with 
reduced reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment in 
short-term and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; or difficulty in establishing and 
maintaining effective work relationships and his Global 
Assessment of Functioning (GAF) scores ranges from 60 to 75.


CONCLUSIONS OF LAW

1.  The July 1998 rating decision, denying service 
connection for a lumbar spine disorder, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2006).

2.  New and material evidence has been received since the 
July 1998 rating decision sufficient to reopen the veteran's 
claim for service connection for a lumbar spine disorder, 
including spondylolysis.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2006).

3.  A lumbar spine disorder was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

4.  The criteria for an evaluation in excess of 30 percent 
for a major depressive disorder have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.10; 38 C.F.R. 
§ 4.130, Diagnostic Code 9434 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the notice requirement in this case 
was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claim was received in 
October 2002.  A duty to assist letter addressing service 
connection, new and material, and increased rating issues 
was sent to the veteran later that month, prior to the 
December 2002 rating decision on appeal.  This letter 
provided initial notice of the provisions of the duty to 
assist as pertaining to entitlement to service connection 
and increased rating, which included notice of the 
requirements to prevail on these types of claims, of his and 
VA's respective duties, and he was asked to provide 
information in his possession relevant to the claims.  This 
letter also provided the veteran with the correct law 
addressing the issue of new and material evidence as well as 
explaining in detail what evidence the veteran must submit 
to reopen his claim.  Further, the duty to assist letter 
specifically notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
this claim so that VA could help by getting that evidence.  

During the pendency of this appeal, the U.S. Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  In the 
present appeal, the appellant was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or an effective date, if service connection for 
lumbar spine or if a higher disability rating for a major 
depressive disorder was granted on appeal.  

Since the veteran's claim seeking entitlement to service 
connection for lumbar spine is being reopened and granted, 
the RO will assign an effective date and rating at the time 
the Board's decision is implemented.  Significantly, the 
veteran retains the right to appeal any effective dates and 
ratings assigned by the RO.  Moreover, since the veteran's 
increased rating claim for a major depressive disorder is 
being denied and an effective date will not be assigned, 
there can be no possibility of any prejudice to the claimant 
under the holding in Dingess, supra.  

Service medical and personnel records, VA examination 
reports, private physician reports, and lay statements have 
been associated with the record.  VA has obtained, or made 
reasonable efforts to obtain, all evidence which might be 
relevant to the appellant's claims and VA has satisfied, to 
the extent possible, the duty to assist.  The Board is not 
aware of the existence of additional relevant evidence in 
connection with the appellant's claims.  Moreover, the 
appellant and his representative have not alleged any 
prejudice with respect to the timing of the notification, 
nor has any been shown.  

For the above reasons and in light of the fact that the 
Board is reopening and granting service connection for a 
lumbar spine disability, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
appeal.  See, e.g., VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 
(1992); See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(2005) (harmless error).

Analysis

New and Material Evidence

The first issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for a 
lumbar spine disorder.  Whether new and material evidence 
has been presented is a material legal issue that the Board 
is required to address on appeal.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); see also Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

In this regard, the Board observes that, in a July 1998 
rating decision, the RO initially denied service connection 
for a lumbar spine disorder, noting that the veteran had not 
been diagnosed with a lumbar spine disability that could be 
linked to his service.  The veteran was informed of this 
decision and of his appellate rights; however, he did not 
appeal.  Therefore, the July 1998 rating decision became 
final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.1103.  
In written correspondence dated in October 2002, the veteran 
asked to reopen his claim for service connection for a 
lumbar spine disorder.  In a December 2002 rating decision, 
the subject of this appeal, the RO determined that no new 
and material evidence had been submitted to reopen the 
veteran's previously denied claim.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New evidence means existing 
evidence not previously submitted to agency decision makers.  
38 C.F.R. § 3.156(a).  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Id.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  
Second, once the definition of new and material evidence is 
satisfied and the claim is reopened, the Board may then 
determine whether the duty to assist is fulfilled and 
proceed to evaluate the merits of that claim.  38 U.S.C.A. 
§§ 5108.

In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).

The evidence secured since the July 1998 rating decision 
includes a February 2004 private physician opinion.  This 
medical opinion is clearly new, in that it is not redundant 
of other evidence considered in the July 1998 rating 
decision.  Moreover, the evidence is material to the issue 
under consideration, as the new evidence goes to whether the 
veteran's lumbar spine disorder might be due to service.  
Therefore, in light of the new and material evidence, the 
veteran's service-connection claim for a lumbar spine 
disorder, including spondyloysis, is reopened.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.

Service Connection for a Lumbar Spine Disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2006).  In 
order to prevail in a claim for service connection there 
must be medical evidence of a current disability as 
established by a medical diagnosis; of incurrence or 
aggravation of a disease or injury in service, established 
by lay or medical evidence; and of a nexus between the in-
service injury or disease and the current disability 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).  Where a veteran who served for 
ninety days or more during a period of war develops certain 
chronic diseases, such as arthritis, to a degree of 10 
percent or more within one year from separation from 
service, such diseases may be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.307, 3.309 (2006).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b) (2006).

The veteran contends that he suffers from a lumbar spine 
disorder as a result of his military service.  

The record contains medical evidence of a current 
disability, spondylolysis, and a nexus opinion linking the 
veteran's disability to his military service.  The veteran's 
service medical records (SMR) reflect complaints of lower 
back pain and treatment during active service, in 
particular, an October 1984 X-ray report shows a diagnosis 
for spondylolysis.  A separation examination report showed 
the veteran's spine to be clinically normal upon discharge 
and noted a prior back injury in 1971.  At an April 1998 VA 
examination, the veteran reported a gradual recurrence of 
his lower back pain in 1984.  The April 1998 X-ray report 
revealed a diagnosis of "Grad II spondylolisthesis at the 
L5-S1 level with associated spondylolysis of L5 
bilaterally."  

Regarding the second part of a service connection claim, the 
veteran submitted a February 2003 letter from his treating 
private physician linking his disability to military 
service.  The private physician diagnosed the veteran with 
spondyloysis, which is supported by radiographs and magnetic 
resonance imagery.  Further, taking into consideration the 
veteran's service in the military, the private physician 
opined that "running for long distances to conform to 
military weight standards, and bearing unusually heavy loads 
on the back...can contribute and have an adverse effect on 
[the veteran's] progressive degenerative condition.

Where evidence favorable to the veteran is of record, and no 
contradictory evidence has been obtained, service connection 
for a lumbar spine disorder, including spondylolysis, is 
warranted.  38 U.S.C.A. § 5107 (West 2002).  Thus, resolving 
all reasonable doubt in favor of the veteran, his claim for 
service connection for a lumbar spine disorder, including 
spondylolysis is granted.

Increased Rating for a Major Depressive Disorder

The veteran contends that the disability rating assigned for 
his major depressive disorder should be increased to reflect 
more accurately the severity of his symptomatology.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
a disability evaluation.  38 C.F.R. §  4.1.  Where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level 
of disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). 

Under 38 C.F.R. § 4.130, Diagnostic Code 9434, a 30 percent 
evaluation is warranted where the disorder is manifested by 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-
care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; mild 
memory loss (such as forgetting names, directions, and 
recent events). 

A 50 percent evaluation is assigned if there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment in short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; or 
difficulty in establishing and maintaining effective work 
relationships. 

In June 2004, the RO issued a rating decision that granted a 
30 percent disability rating for major depressive disorder.  
The effective date of the 30 percent rating was determined 
to be October 7, 2002, the date of receipt of the veteran's 
claim.  This is not a full grant of the benefit sought on 
appeal because a higher rating is available. Regarding a 
claim for an increased rating, the claimant is generally 
presumed to be seeking the maximum benefit allowed by law 
and regulation, and such a claim remains in appellate status 
where a subsequent rating decision awarded a higher rating, 
but less than the maximum available benefit.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Thus, the issue remains 
before the Board.

The medical evidence demonstrates that the veteran's 
psychiatric disability is manifested primarily by symptoms 
of sad mood, sleep difficulties, irritability, and decreased 
concentration.  The veteran is currently married to and 
lives with his wife of 10 years, has no children, and is 
working full time as a truck driver.  Under the current 
schedular criteria, the veteran's psychiatric disability is 
productive of symptomatology that approximates a 30 percent 
rating, and no more.

In VA treatment records and examination reports, the veteran 
has been assigned GAF scores of 60 to 75.  The Court has 
held that GAF scores reflect the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996).  
A score of 61 to 70 indicates mild symptoms (e.g., depressed 
moods and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well with some meaningful interpersonal 
relationships.  See DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, FOURTH ED, American Psychiatric 
Association (1994) (DSM-IV), p. 32; 38 C.F.R. §§ 4.125(a), 
4.130.

At a November 2002 VA mental disorders examination, the 
veteran reported occasional crying spells that interfered 
with his occupational and social relationships.  However, he 
was able to get over these episodes and function in his 
occupation.  The VA examiner found that the veteran was well 
oriented in all three spheres and had intact short-term and 
remote memory.  The VA examiner did not find obsessive or 
ritualistic behavior, impairment of thought process or 
communication, or any evidence of psychotic process.  
Further, the veteran denied suicidal and homicidal thoughts 
and hallucinations.  Also the veteran was able to sleep six 
to eight hours, showing no signs of sleep impairment.  The 
November 2002 VA examiner assigned the veteran a GAF score 
of 75.

In April 2004, the veteran was again examined by a VA 
examiner, who found that the veteran continued to suffer 
from occasional crying spells and emotional instability, 
with easy frustration and anger.  Additionally, the veteran 
reported some insomnia and decreased concentration.  On 
examination, the VA examiner found that the veteran made 
good eye contact, had normal speech, and was cognitively 
intact in orientation, calculation, memory, concentration, 
and abstraction ability.  Further, the veteran exhibited 
coherent thought process with content appropriate to the 
situation and stable mood.  His GAF score was 60 at the time 
of the VA examination, which corresponded to the GAF score 
assigned by the veteran's private treating physician.

Given the above, there is no persuasive medical evidence of 
occupational and social impairment due to symptoms 
indicative of a more severe disability, such as 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks; difficulty in understanding complex commands; 
impaired abstract thinking; or difficulty in establishing 
and maintaining effective work relationships.  Thus, the 
Board finds that a 50 percent rating is not warranted under 
the current rating criteria.  While the veteran and his 
representative may sincerely believe that the disability is 
more severe than indicated by the medical evidence, the 
Board notes that laypersons are not competent to offer 
medical opinions.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Finally, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  For example, there is no competent 
evidence that the veteran's major depressive disorder has 
resulted in frequent hospitalizations or caused marked 
interference in his employment.  The Board is therefore not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2005).  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  As the preponderance of the 
evidence is against the veteran's claim, the "benefit-of-
the-doubt" rule is not applicable, and the Board must deny 
his claim.  See 38 U.S.C.A. § 5107(b).


ORDER

New and material evidence sufficient to reopen the 
appellant's claim for service connection for a lumbar spine 
disorder, including spondylolysis, has been received and the 
claim is reopened.  To this extent, the appeal is granted.

Service connection for a lumbar spine disorder, including 
spondylolysis, is granted.

An increased rating in excess of 30 percent for a major 
depressive disorder is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


